Citation Nr: 0507986	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  99-18 375A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for herniated discs at T7-
T8, L3-L4, and L5-S1, and traumatic arthritis of the lower 
lumbar spine.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

In a January 4, 2005, decision, the Board granted service 
connection for herniated discs at T7-T8, L3-L4, and L5-S1, 
and traumatic arthritis of the lower lumbar spine.  In a 
separate order, the Board has vacated the January 4, 2005, 
decision.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1977 to March 1981.

2.	Subsequent to January 4, 2005, the Board was notified by 
the Department of Veterans Affairs (VA) Regional Office, in 
Baltimore, Maryland, that the veteran died on December [redacted], 
2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


